By JUDGE DONALD H. KENT
The Court, having considered the pleadings, argument of counsel and memoranda, finds that the Motion to Dismiss the Counterclaim should be granted. The jurisdiction of the Circuit Court is derivative of the jurisdiction of the General District Court for appealed cases. Since the sum sued for exceeds the jurisdiction of the General District Court, the Motion to Dismiss must be sustained. In addition, the counter-plaintiff has failed to comply with Rule 3:8 of the Rules of the Supreme Court of Virginia.